DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 4/28/2022 has been entered. The amendment 
filed on 6/6/2022 has been entered.  Claim 14 has been canceled. Claims 1-13 and 15-20 remain for examination. 

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-7 and 16-20 have been previously allowed. Claims 8 and 13 have been amended to include the limitations of allowed claims 1 and 13 respectively, and thus are considered persuasive. Accordingly, the prior art fails to disclose: 
i. a sensing unit as recited in claim 1, comprising: 
a substrate; 
a first conductive pad positioned on a first surface of the substrate; 
a second conductive pad positioned on a second surface of the substrate, the second surface opposite the first surface; 
an inductive coil coupled between the first conductive pad and the second conductive pad; 
a third conductive pad positioned a third surface of the substrate and configured to couple to a sensor, the third surface adjacent each of the first surface and the second surface; and 
a fourth conductive pad positioned a fourth surface of the substrate and configured to couple to the sensor, the fourth surface adjacent each of the first surface and the second surface and opposite the third surface.

ii. a method as recited in claim 8, comprising: 
receiving, at a sensing unit including a dielectric substrate, an output of a sensor at a first conductive pad on a first side of the dielectric substrate and a second conductive pad on a second, opposite side of the dielectric substrate; 
generating, via an inductive coil coupled between a third conductive pad positioned on a third surface of the dielectric substrate and a fourth conductive pad positioned on a fourth surface of the dielectric substrate, a radio-frequency (RF) signal in response to and based on the output of the sensor being applied to the first and second conductive pads; and 
wirelessly transmitting the RF signal.

iii. a system as recited in claim 13, comprising: 
a fuel rod; 
a sensor attached to the fuel rod; and 
a sensing unit coupled to the sensor and comprising a voltage controlled oscillator (VCO) configured to: 
receive an output generated by the sensor; generate a radio-frequency (RF) signal in response to the output; and 
wirelessly transmit the RF signal, wherein the VCO comprises: 
a dielectric substrate; 
a first conductive pad positioned on a first surface of the dielectric substrate; 
a second conductive pad positioned on a second surface of the dielectric substrate; 
an inductive coil coupled between the first conductive pad and the second conductive pad; 
a third conductive pad positioned on a third surface of the dielectric substrate; and 
a fourth conductive pad positioned on a fourth surface of the dielectric substrate.

iv. a system as recited in claim 16, comprising: 
a dielectric substrate; 
a first conductive pad positioned on a first surface of the dielectric substrate; 
a second conductive pad positioned on a second, opposite surface of the dielectric substrate; 
an inductive coil coupled between the first conductive pad and the second conductive pad; 
a dielectric material positioned on: 
at least a portion of the first surface over the first conductive pad; and at least a portion of the second, opposite surface and over the second conductive pad and at least a portion of the inductive coil; 
a third conductive pad positioned on the dielectric material on the first surface; and 
a fourth conductive pad positioned on the dielectric material on the second, opposite surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887